Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 8, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00716-CV



   IN RE GOOD HEARTS YOUTH AND FAMILY SERVICES, INC.,
 TAELOR HARMON, ANGELA FACCIPONTE, AND JOYCE WATSON,
                        Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 20-DCV-271311

                         MEMORANDUM OPINION

      Relators Good Hearts Youth and Family Services, Inc., Taelor Harmon,
Angela Facciponte, and Joyce Watson filed a petition for writ of mandamus in this
Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
petition, relators ask this Court to compel the Honorable O’Neil Williams, presiding
judge of the 268th District Court of Fort Bend County, to vacate the trial court’s
September 29, 2021 oral order denying relators’ motion to compel a Rule 204 mental
examination of Porshia Finch-Allen and the trial court’s November 16, 2021 oral
order denying relator’s motion to reconsider.

      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.


                                       PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Poissant.

Justice Jewell notes his dissent and would conditionally grant relief.




                                          2